Casey, J.
Appeal from an order of the Supreme Court at Special Term (Connor, J.), entered November 22, 1983 in Sullivan County, which denied defendant Carol Sheiner’s motion for summary judgment dismissing the complaint.
As the result of a dog bite to the three-year-old infant plaintiff that occurred on April 16, 1982, the mother of the infant, individually and on behalf of the infant, sued defendant Gerald Specht, the owner of the dog, defendant Carol Sheiner and others. The dog bite apparently occurred in the parking lot of an ice cream business that adjoins the premises where defendant Specht had chained the dog outside. Defendant Sheiner’s liability is alleged to arise out of her capacity as an employee of the ice cream business. Special Term denied defendant Sheiner’s motion for summary judgment, finding that questions of fact existed concerning her “operation and control at the time of or prior to the accident”. We reverse.
On the day the infant was bitten, the ice cream premises were closed to the public. Although defendant Stella Tenenbaum, who was the lessee of the premises and the owner and operator of the ice cream business, was in the store getting ready to open for the season, defendant Sheiner, who had no interest in the business other than as an employee, was not working on that date. There is nothing in the record to indicate that defendant Sheiner exercised any dominion or control over the dog, or that she permitted the dog to come over onto the premises of the ice cream business. It is noteworthy that this court recently affirmed an order granting summary judgment to defendant Tenenbaum, defendant Sheiner’s employer (Rodriguez v Messenger, 108 AD2d 1085). In these circumstances, summary judgment should be granted to defendant Sheiner.
Order reversed, on the law, with costs, motion granted, and complaint dismissed as to defendant Carol Sheiner. Kane, J. P., Casey, Mikoll, Levine and Harvey, JJ., concur.